DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  See at least paras. 0008-0009, 0031 and fig. 2. Paras. 0008-0009 and fig. 2 describes the drawbacks of the fig. 1. Para. 0031 describes fig. 1 is a known dual-lane multi-phase system. The invention is to improve the drawbacks of the system in fig. 1. Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “wherein for each phase of the multi-phase AC inputs, the transformer includes a primary winding and a secondary winding, terminals of the primary and secondary windings being connected between different pairs of rails of the multi-phase AC inputs in parallel with the AC-DC converter circuits”, which renders the claim indefinite. It’s what are in parallel. Are the multi-phase AC inputs in parallel with the AC-DC converter circuits, different pairs of rails of the multi-phase AC inputs in parallel with the AC-DC converter circuits, terminals of the primary and secondary windings connected in parallel, or something else. For the purpose of examination, it’s interpreted as wherein for each phase of the multi-phase AC inputs, the transformer includes a primary winding and a secondary winding, terminals of the primary and secondary windings being connected in parallel between different pairs of rails of the multi-phase AC inputs and the AC-DC converter circuits.
Further clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 4-6, and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (applicant admitted prior Art) in view of Blanchery et al. (WO 2007080195).

Regarding claim 1 (as best understood), AAPA discloses a power converter [fig. 1], comprising: two or more multi-phase AC inputs [e.g. a1, b1, c1/a2, b2, c2], connectable to respective multi-phase AC sources [e.g. G1, G2]; an AC-DC converter circuit [see the converters in between transformers and Cd] for each of the multi-phase AC inputs, each AC-DC converter circuit being configured to rectify a received multi-phase current into a DC current; a transformer [see Tx] connected between the multi-phase AC inputs, wherein for each phase of the multi-phase AC inputs, the transformer includes a primary winding and a secondary winding, terminals of the primary and secondary windings being connected between different pairs of rails of the multi-phase AC inputs in parallel with the AC-DC converter circuits; a DC-link [e.g. top and bottom rails of Cd] shared between each of the AC-DC converter circuits; a load [e.g. Load] connected to the DC-link and configured to receive DC current therefrom.
AAPA does not disclose a common mode filter located within the DC-link and configured to reduce a circulatory current which, when the power converter is in use, flows from the transformer through one of the AC-DC converter circuits, through the DC-link and through a further of the AC-DC converter circuits back to the transformer. However, Blanchery discloses a  common mode filter [e.g. smoothing means L1-L3] located within the DC-link and configured to reduce a circulatory current [see at least para. 0013 in translation, specifically at least “The smoothing means L1, L2 and L3 associated with the capacitors C1 and C2 make it possible to mainly limit the common mode voltage, and also the differential mode voltage between the two outputs R + and R-“,  and “each of the smoothing means L1, L2 or L3 only passes the current specific to each rectifier bridge P1, P2 or P3”] which, when the power converter is in use, flows from the transformer through one of the AC-DC converter circuits, through the DC-link and through a further of the AC-DC converter circuits back to the transformer. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by AAPA in accordance with the teaching of Blanchery regarding the smoothing means in order to balance output power and/or smooth output voltage of autotransformers [para. 0006 of translation].
Regarding claim 2 (as best understood), the combination discussed above discloses the power converter of Claim 1, wherein the common mode filter is positioned across a positive rail [see top/bottom of Cd AAPA] and a negative rail [see bottom/top of Cd] of the DC-link.

Regarding claim 4 (as best understood), the combination discussed above discloses the power converter of Claim 1, wherein the common mode filter comprises two inductive loops of wiring, one formed in a positive rail [see top/bottom of Cd AAPA] of the DC-link and one formed in a negative rail [see bottom/top of Cd]  of the DC-link.

Regarding claim 5 (as best understood), the combination discussed above discloses the power converter of Claim 4, wherein the common mode filter is formed in a region of the DC-link of a first AC-DC converter circuit or a second AC-DC converter circuit.

Regarding claim 6 (as best understood), the combination discussed above discloses the power converter of Claim 4, wherein the inductive loops of wiring are mutually coupled [see fig. 1 AAPA].
Regarding claim 8 (as best understood), the combination discussed above discloses the power converter of Claim 1, wherein the transformer is a polygon autotransformer [see at least fig. 1 AAPA].

Regarding claim 9 (as best understood), the combination discussed above discloses the power converter of Claim 1, wherein each multi-phase input is connected to a multi-phase AC source [e.g. G1/G2 AAPA] which is a multi-phase generator.

Regarding claim 10 (as best understood), the combination discussed above discloses the power converter of Claim 1, wherein each multi-phase input is connected to a multi-phase AC source [e.g. G1/G2 AAPA] that is a separate winding of a single generator.

Regarding claim 11 (as best understood), the combination discussed above discloses the power converter of Claim 1, wherein each AC-DC converter circuit is a six pulse diode rectification circuit [see at fig. 1 AAPA].

Regarding claim 12 (as best understood), the combination discussed above discloses the power converter of Claim 1, further comprising a capacitor [e.g. Cd AAPA] connected between a positive rail and a negative rail of the DC-link.

Regarding claim 13 (as best understood), the combination discussed above discloses a propulsion system [see at least para. 0038 of translation Blanchery], including the power converter of Claim 1.
Regarding claim 14 (as best understood), the combination discussed above discloses the power converter of Claim 12, wherein the capacitor is configured to smooth current rectified by the AC-DC converters to reduce ripple therein.

Regarding claim 15 (as best understood), the combination discussed above discloses the power converter of Claim 1, wherein each of the multi-phase AC sources is a three-phase source, and wherein the transformer provides two sets of three-phase terminals electrically coupled to the three-phase sources [see fig. 1 AAPA].

Regarding claim 16 (as best understood), the combination discussed above discloses the power converter of Claim 15, wherein the common mode filter [e.g. the smoothing means Blanchery] is configured to reduce a total harmonic distortion (THD) of the current output by the AC-DC converters.

Regarding claim 17 (as best understood), the combination discussed above discloses the power converter of Claim 1, wherein the circulatory current is current circulating in a same direction in all lines [see at least fig. 1 AAPA and fig. 1 Blanchery].

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Blanchery et al. (WO 2007080195) and Swamy (US 8,737,097).
Regarding claim 3 (as best understood), the combination discussed above discloses the power converter of Claim 1. The combination does not disclose an AC load by an inverter being configured to provide AC power to the load by converting the DC current in the DC-link. However, Swamy discloses an AC load by an inverter being configured to provide AC power to the load by converting the DC current in the DC-link [fig. 4], such that the combination discloses wherein the load is an AC load [e.g. 16 fig. 4], and the power converter is an AC-AC converter further comprising an inverter, connected between the DC- link and the AC load, the inverter being configured to provide AC power to the load by converting the DC current in the DC-link [fig. 4 of Swamy]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by AAPA and Blanchery in accordance with the teaching of Swamy regarding an AC/DC converter system [Abstract] in order to provide power for an AC load.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Blanchery et al. (WO 2007080195) and Wasaki et al. (US 2005/0285693).
Regarding claim 7 (as best understood), the combination discussed above discloses the power converter of Claim 6. The combination does not disclose the magnetic coupling coefficient formula  
    PNG
    media_image1.png
    32
    149
    media_image1.png
    Greyscale
 of the two inductive loops of wiring and the value of coupling coefficient. However, the magnetic coupling coefficient formula  
    PNG
    media_image1.png
    32
    149
    media_image1.png
    Greyscale
 of two inductive winding is well-known in the art. For example, Wasaki discloses the magnetic coupling coefficient formula  
    PNG
    media_image1.png
    32
    149
    media_image1.png
    Greyscale
 of two inductive winding [para. 0063]  and  k has a value of at least 0.97 [para. 0093] such that the two inductive loops of wiring are strongly coupled. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Blanchery in accordance with the teaching of Wasaki regarding coupling coefficient in order to reduce noise [para. 0014].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection rely on a new reference AAPA, which was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Regarding claims 14-20 please see the 103 rejections discussed above and  112(b) rejection section.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842